Citation Nr: 0918782	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2. Entitlement to service connection for a heart disorder, to 
include as due to the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION


The Veteran had active service from April 1944 to March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In February 2007, the Veteran and 
VA filed a Joint Motion for Remand.  A February 2007 Order of 
the Court granted the joint motion, vacating the Board's 
decision and remanding the case for readjudication in 
compliance with the terms of the joint motion.  In July 2007 
and July 2008, the Board remanded the case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a heart condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A request to reopen a claim of service connection for a 
cervical spine disorder was denied in November 1999.  
Evidence presented since the November 1999 denial is new, but 
not material, as it does not bear directly on the specific 
matter under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1. The November 1999 Board decision denying service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999)

2.  New and material evidence sufficient to reopen a claim 
for service connection for a cervical spine disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  



In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April 2003 and September 2008, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letters postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The Board notes that the Veteran's representative has argued 
that the duty to notify has not been met because the 
Statement of the Case and Supplemental Statements of the Case 
did not provide the citation of the applicable version of 
38 C.F.R. § 3.156.  The evidence shows that while the 
particular citation was not provided in any of the statements 
of the case, the Veteran was provided the language of the 
pertinent standard in the September 2008 notice letter, and 
the evidence indicates that the Veteran has actual knowledge 
of the applicable citation, as shown through its citation in 
his representative's May 2009 brief.  Thus, the Board finds 
that the Veteran is fully aware of what is needed to reopen 
his claim and finds that no prejudice has resulted from the 
VA's failure to specifically put the citation in its 
statements of the case or from its failure to provide all 
notice prior to the initial adjudication.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to this claim for benefits, such as 
obtaining medical records.  The Board notes that the Veteran, 
via his representative, has alleged that the RO has failed to 
consider all the evidence.  The mere fact that certain 
evidence was not explicitly cited in an RO decision does not 
mean it was not considered, however; the RO does not need to 
state every piece of evidence considered in its decisions.  
See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  The 
Board finds no indication in the record that the RO did not 
adequately consider all the evidence of record, and the Board 
notes that the assertion that the VA did not properly weigh 
or consider all relevant evidence does not constitute a claim 
of clear and unmistakable error (CUE). 

The Board also observes that the Veteran is in receipt of 
Social Security Administration (SSA) benefits and 
acknowledges that these records are not associated with the 
record.  The Board finds that the duty to assist does not 
attach to obtaining these records in this case, however.  The 
critical issue in this case is whether the Veteran suffered 
an in-service head/cervical spine injury.  As the Veteran did 
not apply for SSA benefits until 1982, approximately 36 years 
after separation, the records cannot provide any additional 
information on this issue; accordingly, a SSA determination 
would have no relevance in this case.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).  
Thus, the Board finds the issue ready for adjudication.

New & Material Evidence

The Veteran contends he is entitled to service connection for 
a cervical spine injury that he alleges he incurred in 
service while boxing.  By rating decision dated in March 
1994, service connection was denied for cervical stenosis, 
claimed as secondary to an in-service head injury, because 
there was no evidence of such an injury in service.  The 
evidence of record at that time included the Veteran's 
service medical records, which were negative for treatment of 
any kind to the head, neck, or cervical spine; VA outpatient 
records dated from August to September 1947; a March 1983 VA 
examination; and a November 1993 VA discharge summary.  The 
Veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).

In September 1998, the Veteran attempted to reopen the claim 
by submitting evidence of current treatment, a letter from a 
private physician, Dr. J.F., which reported that the 
Veteran's "severe cervical arthritis and disk disease might 
possibly be attributed to his neck and back injuries while on 
active duty" and a letter from a private physician, Dr. M. 
G., who stated it was "impossible to state the role of any 
one particular incident 40 or 50 years prior would have in 
the causation of his symptomatology, but at the very least 
could reasonably be expected to be a component of the 
problem."  By rating decision in November 1999, the RO 
declined to reopen the claim, as there was still no objective 
evidence of an incident in service, and therefore the private 
physician's opinion was based on the Veteran's stated history 
alone, which is not enough to establish service connection.  
The Veteran did not appeal this decision and it too became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

A claim will be reopened if new and material evidence is 
submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001) .

Evidence received in conjunction with this claim include 
private and VA treatment records which reflect ongoing 
treatment for the Veteran's cervical spine disorder and lay 
statements reflecting that the Veteran had told the authors 
that he injured his neck in service.  It also includes 
opinions from medical practitioners.  A private physician 
submitted statements reporting that the Veteran's current 
problems were related to a chronic C1-2 odontoid fracture 
which "apparently occurred while in training in the Navy" 
and that, when first treated in 1993, the Veteran had a large 
pannus which "could have been a very chronic fracture".  
See March 2002 and August 2003 Sternau opinions.  Then in 
September 2007, a VA physician submitted a statement noting 
that the Veteran "has in his possession medical records that 
document the fact that he suffered a neck injury while in 
Basic Training in 1944" and that the Veteran "recalls 
suffering a sharp blow in the posterior neck while boxing and 
has had problems ever since", and the physician stated that 
"while a fracture was apparently not documented at the time 
(CT and MRI technology was still decades away), more recent 
studies confirm that he suffered a very dangerous C2 fracture 
with subluxation of C1 over C2 in the remote past".  See 
September 2007 Kemper statement.  Finally, in October 2008, a 
VA medical practitioner, in a treatment record, noted that 
"old service records [were] reviewed" and that "as per 
[the above private opinion, it was] more likely than not [the 
Veteran's] myelopathy is related to a chronic C1-2 odontoid 
fracture, which apparently occurred while in training, in the 
Navy in 1944, during a boxing match in which the [Veteran] 
sustained a blow to the head."  See October 2008 VA 
treatment record.  

Although this evidence is "new," in that these records were 
not previously seen, the evidence is not material, in that it 
does not bear directly and substantially upon the specific 
matter under consideration, particularly, whether there was 
an in-service injury to the cervical spine.  Although the 
record includes new opinions linking the Veteran's current 
condition to service, review of the evidence reveals that the 
"old service medical records" which were the bases of the 
opinions were not actually service records - these records 
post-date service by more than one year.  Moreover, the Board 
notes that these records, which were considered in the 
previous final decisions, only report the Veteran's history 
of an in-service injury; they report no findings of residuals 
of previous injury.  

A physician's specific belief that an event occurred in 
service does not suffice to confirm the occurrence itself.  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  In this 
case, there simply is no new objective probative evidence of 
a significant neck injury in service.  The evidence does not 
include any record which documents an in-service head injury 
(the evidence is strictly limited to post-service treatment 
records).  Without such evidence, any subsequent medical 
opinion is not probative, and therefore is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In sum, the Board finds that the Veteran has not submitted 
new and material evidence sufficient to reopen the claim of 
service connection for a cervical spine disorder.  Therefore, 
the Veteran's application to reopen his claim is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of a cervical 
spine disorder.  The request to reopen the claim is denied.  


REMAND

Although the Board regrets the additional delay, the Board 
finds that the claim of service connection for a heart 
condition must again be remanded for further development.  
Initially, the Board notes that the record suggests that the 
Veteran has received Social Security Administration (SSA) 
disability benefits since the early 1980s.  As these records 
are potentially relevant to the Veteran's claim, the records 
must be requested.  See Baker v. West, 11 Vet. App. 163 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Board notes that the Veteran, through his 
representative, has asserted that his heart condition may be 
secondary to an in-service episode of syphilis.  In light of 
the evidence of in-service treatment for syphilis and after 
reviewing the document link provided by the Veteran's 
representative, the Board finds that an examination should be 
conducted and an opinion obtained to determine if the 
Veteran's heart condition is related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The AMC/RO should obtain the 
Veteran's SSA records, including all 
medical records which formed the basis 
of any decision rendered.  Efforts to 
obtain these records should be 
documented, and any evidence received 
in response to this request should be 
associated with the claims folder.

2.  Then, the AMC/RO should schedule 
the Veteran for an examination to 
determine the nature and etiology of 
his heart condition.  For any diagnosed 
disorder, the examiner is requested to 
state whether it is at least as likely 
as not that the disorder onset during 
service or is causally related to 
service or any incident therein, to 
include the in-service syphilis.  The 
claims file must be made available to 
the examiner in conjunction with the 
examination, and this should be noted.  
The rationale for the opinion expressed 
must be provided.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


